DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Double Patenting
2.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.         Claims 1-5, 8-11, 13-18, 28-32, 35-38, and 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-33 of U.S. Patent No. 10041027 taken together with Gross et al (U.S. Patent No. 6203836).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generic to or fully encompass said claims of U.S. Patent No. 10041027 except with regard to said liquid product is allowed to age with said wood in a sealed age and continuing again until same is removed from the container.  Gross et al teaches aging an ethanol based liquid with roasted wood in a container that is sealed and wherein said liquid is separated from said wood and container once the desired aging has been achieved (e.g. Example D-1; “peak maturation”, paragraph at bottom of col. 8).   
                                   
Claim Rejections - 35 USC § 102
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.       Claims 1, 2, 6, 9-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross et al (U.S. Patent No. 6203836).          Gross et al discloses a method for aging an ethyl or ethanol alcohol based liquid product (e.g. claim 1) comprising selecting wood wherein the selected wood has been formed into a desired shapes including a chip form (paragraph bridging cols. 4 and 5); wetting said wood (e.g. col. 3, lines 18-21 and 34-41); roasting said wood in an oven, said wood having been wrapped in aluminum foil (e.g. Example C-1); contacting said wood with a volume of ethyl or ethanol alcohol based liquid product (e.g. rum, whiskey; claim 1), same occurring within a sealed glass container (e.g. Example D-1) wherein the process of aging beings and wherein said liquid is later removed from the container as “the aged distillate product”, thus meaning said liquid has undergone and was allowed to undergo aging in the sealed product under treatment until said removal.   Gross et al also discloses that the “flavor transfer process” or aging (Example D-1; changing the flavor of said liquid; first full paragraph in col. 2) occurs until removal of the liquid from the wood products (e.g. paragraph at bottom of col. 8).
Claim Rejections - 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 3, 4, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (U.S. Patent No. 6203836).           The claims further call for the wood used to be pulverized.  Although Gross et al does not specifically articulate preparation of a pulverized wood, same does recite that “smaller pieces will result in decreased reaction times” (col. 5, lines 2-4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided said wood in Gross et al to an even small size through pulverizing for the benefit of reducing the reaction time between the wood and alcohol liquid.
           The claims also call for the particular surface area of wood per quart of alcohol liquid.  However, such determination would have been well within the purview of a skilled artisan, and it would have been further obvious to have arrived at same through routine experimentation depending on, for example, the reaction time desired (col. 5, lines 2-4).           Although Gross et al discloses ratios of alcohol liquid to wood based on weight of the wood used (e.g. col. 8, lines 31-44), Gross et al is silent regarding same based on volume of the wood.  However, such would have been well within the purview of a 1.  The shape/size of the wood being that of a medallion is not seen as providing a patentable distinction.  Gross et al further discloses that the size of the wood pieces is “a matter of convenience and not crucial” (paragraph bridging cols. 4 and 5) and is not limiting regarding the particular shape employed.  Nevertheless, it would have been further obvious to have employed any shape including that of a medallion as a matter of preference as a matter of aesthetics. 8.        Claims 28-31, 33-38, 40, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (U.S. Patent No. 6203836) taken together with Wasmund (Published U.S. Application No. 2005/0084597).           Gross et al has been discussed above with regard to all of the limitations of said claims except with regard to specifics of claim 28.  In particular, claim 28 further calls for the wood having a moisture content of 15-100% prior to said roasting step and maintaining at least 15% during roasting.  Gross et al is silent regarding the moisture content of the wood during the roasting step.  However, Wasmund teaches that in the use of wood for aging alcohol liquids, the amount of moisture therein effects the conditions of toasting (which is a degree of roasting; paragraph 14).  Taking into consideration the moisture content of the wood effects the conditions for roasting such .   
9.        Claims 5 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (U.S. Patent No. 6203836) taken together with Peniche (Published U.S. Application No. 2016/0097023) with regarding to claim 5 and Gross et al (U.S. Patent No. 6203836) taken together with Wasmund (Published U.S. Application No. 2005/0084597) and Peniche (Published U.S. Application No. 2016/0097023) with regard to claim 32.            The instant claims call for the wood article to have holes through same.  Peniche, similarly, employs wood articles in contact with alcoholic beverages to impart aging/flavoring to same wherein the wood articles have holes therein to allow for quicker absorbing of the flavors of the wood (paragraphs 28 and 30).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included holes in the Gross et al wood articles for such reason.  
10.      Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (U.S. Patent No. 6203836) taken together with Wasmund (Published U.S. Application No. 2005/0084597).          The claims further call for a moisture content of at least 15% is maintained in said  rejected under 35 U.S.C. 103 as being unpatentable over Butte (Published U.S. Application No. 2017/0292100) taken together with (1) Wasmund . 
16.      Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Butte (Published U.S. Application No. 2017/0292100) and taken together with Mulac (Published U.S. Application No. 2014/0131303).           Butte is silent regarding adding flavors to said wood.  However, Mulac teaches providing a wood substrate that is placed in contact with an alcoholic beverage to impart flavoring to same wherein the wood may itself also be infused with flavors (e.g. lemon, cherry, etc.; see paragraph 40).   It would have been obvious to one having ordinary . 
17.      Claims 28-33, 35, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Butte (Published U.S. Application No. 2017/0292100) taken together with (1) Wasmund (Published U.S. Application No. 2005/0084597) or (2) Wasmund (Published U.S. Application No. 2005/0084597) with Watson et al (Published U.S. Application No. 2011/0070331) or Gross et al (U.S. Patent No. 6203836).
           Butte and Watson have all been discussed above with regard to all of the limitations of said claims except with regard to specifics of claim 28.  In particular, claim 28 further calls for the wood having a moisture content of 15-100% prior to said roasting step and maintaining at least 15% during roasting.  Butte is silent regarding the moisture content of the wood during the roasting step.  However, Wasmund teaches that in the use of wood for aging alcohol liquids, the amount of moisture therein effects the conditions of toasting (which is a degree of roasting; paragraph 14).  Taking into consideration the moisture content of the wood effects the conditions for roasting such as temperature, length of time, etc. and knowing that the costs of processing would be a significant concern in manufacturing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the particular moisture content (through the prewetting step or the moisture of the chosen wood) as claimed to, for example, reduce the cost of roasting by decreasing temperature and length of time of roasting.18.       Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Butte (Published U.S. Application No. 2017/0292100) taken together with (1) Wasmund 
. 
20.      Claims 1-5, 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karasch et al (U.S. Patent No. 7866254) alone or taken together with Watson et al (Published U.S. Application No. 2011/0070331) or Gross et al (U.S. Patent No. 6203836).           Karasch et al discloses the treatment of alcohol liquids with selected wood which is roasted and placed in contact with said alcohol for aging of said liquid wherein said wood is in the form of medallions with openings through same (toasted, i.e. a degree of roasting; col. 5, lines 25-27; Fig. 7; paragraph bridging cols. 7 and 8; e.g. wine treated; abstract).  Karasch et al also discloses a container which is sealed and holds both the wood component and alcohol solution (see Fig. 4).  Aging of the liquid inherently begins within said container (e.g. see first and second to last sentence of Abstract) and held therein for aging as desired (e.g. Abstract).  Although Karasch et al does not specifically disclose removing the aged liquid from the container, such would have been well-within the purview of a skilled artisan, as such containers with wood elements are considered to be used multiple times.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have removed said aged liquid from the container for packaging/bottling or submission to another container for  rejected under 35 U.S.C. 103 as being unpatentable over Karasch et al (U.S. Patent No. 7866254) taken together with (1) Wasmund (Published U.S. Application No. 2005/0084597) or (2) Wasmund (Published U.S. Application No. 2005/0084597) with Watson et al (Published U.S. Application No. 2011/0070331) or Gross et al (U.S. Patent No. 6203836).           Karasch et al have all been discussed above with regard to all of the limitations of said claims except with regard to specifics of claim 28.  In particular, claim 28 further calls for the wood having a moisture content of 15-100% prior to said roasting step and maintaining at least 15% during roasting.  Karasch et al is silent regarding the moisture .  
24.      Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Karasch et al (U.S. Patent No. 7866254) taken together with (1) Wasmund (Published U.S. Application No. 2005/0084597) and Mulac (Published U.S. Application No. 2014/0131303) or (2) Wasmund (Published U.S. Application No. 2005/0084597) and Mulac (Published U.S. Application No. 2014/0131303) with Watson et al (Published U.S. Application No. 2011/0070331) or Gross et al (U.S. Patent No. 6203836).
           Karasch et al is silent regarding adding flavors to said wood.  However, Mulac teaches providing a wood substrate that is placed in contact with an alcoholic beverage to impart flavoring to same wherein the wood may itself also be infused with flavors (e.g. lemon, cherry, etc.; see paragraph 40).   It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided such added flavoring                                                  Response to Arguments
25.      Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive.    It is noted the proposed amendment from the interview of 12/18/20 appeared to perhaps overcome the prior art of record.  However, further study of the primary references at hand revealed that said references contained recitations that addressed, least suggested, or lent to an obvious conclusion aging of the liquid from start in a sealed container to final removal from said container.           Applicant argues the product of Gross et al does not teach “:allowing ….the liquid product to age in said sealed container” and “aging said…product …until said…product is removed from said container”.  Examiner disagrees with respect to at least Example D-12 which discloses introduction of a liquid (not cited as aged) with the wood product roasted wood into a container that is sealed and wherein after heat treatment and cooling the liquid is recited as “aged” and removed from said wood and container when “peak maturation” (aging) has been achieved (bottom paragraph of col. 8).           Applicant argues that Karasch does not teach or suggest contacting wood with…liquid product in a sealed container to begin the aging process”.  The aging process of the alcoholic liquid does not begin in Karasch until the liquid is in contact with the wood in the container which is then closed (i.e. sealed).  The container is used to provide aging of said liquid (e.g. Abstract).           Applicant’s Terminal Disclaimer received 12/21/20 was disapproved for the following reason.  Same is directed to a particular claim or claims, which is not . 

                                                 Conclusion26.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     


Anthony Weier
March 22, 2021











    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Medallion is taken to mean “resembling a large medal”.   https://www.merriam-webster.com/dictionary/medallion
        2 Example D-1 further describes the process in line with amended claims contrary to previously cited Example B-1.